                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 17-cv-61733-BLOOM/Reid

CLIFFORD CHARLES FLETCHER,

       Petitioner,

v.

STATE OF FLORIDA,

       Respondent.
                                      /

                                            ORDER

       THIS CAUSE is before the Court upon Petitioner Clifford Fletcher’s (“Petitioner”)

Motion to Alter or Amend the Judgment, ECF No. [52] (“Motion”). In the Motion, Petitioner

takes issue with Magistrate Judge Reid’s reasoning in her Report and Recommendation, ECF

No. [47], which this Court adopted in full on December 4, 2019, ECF No. [50]. The Court has

reviewed the Motion, the record in this case, and the applicable law, and is otherwise fully

advised. For the reasons set forth below, the Motion is denied.

       “Rule 59(e) of the Federal Rules of Civil Procedure authorizes a party to file a motion to

alter or amend a judgment within 28 days after the entry of the judgment. Rule 59 applies in §

2254 habeas corpus cases because those cases are civil in nature.” Bland v. Alabama, No. 2:15-

CV-0029-MHH-JEO, 2016 WL 10930989, at *1 (N.D. Ala. Oct. 6, 2016) (citing Browder v.

Director, DOC of Ill., 434 U.S. 257, 269-70 (1978); Rule 12, Rules Governing § 2254 Habeas

Cases). However, the United States Supreme Court and the Court of Appeals for the Eleventh

Circuit have made it clear that Rule 59(e) “may not be used to relitigate old matters, or to raise

arguments or present evidence that could have been raised prior to the entry of judgment.” Exxon
                                                            Case No. 17-cv-61733-BLOOM/Reid


Shipping Co. v. Baker, 554 U.S. 471, 485 n.5 (2008); see also Stansell v. Revolutionary Armed

Forces of Columbia, 771 F.3d 713, 746 (11th Cir. 2014); In re Kellogg, 197 F.3d 1116, 1119

(11th Cir. 1999) (recognizing that Rule 59(e) motions may only be granted based on “newly-

discovered evidence or manifest errors of law or fact.”); Arthur v. King, 500 F.3d 1335, 1343

(11th Cir. 2007) (“A Rule 59(e) motion cannot be used to relitigate old matters, raise argument

or present evidence that could have been raised prior to the entry of judgment.”). “A motion for

relief under Rule 59(e) is a matter committed to the discretion of the district court.” Bland, 2016

WL 10930989, at *1 (citing Stansell, 771 F.3d at 746).

       Here, although Petitioner attempts to cast his arguments as pointing out manifest errors of

law and fact, his Motion does little more than reassert the same previously unsuccessful

arguments. See Jeffus v. Sec’y, Fla. Dep’t of Corr., 759 F. App’x 773, 777 (11th Cir. 2018).

Specifically, Petitioner reasserts the following arguments: (1) on claims 1 and 5, Petitioner

argues that his counsel was ineffective for failing to object to or move to suppress the DNA

evidence taken from him, compare ECF No. [41] at 6, 13; ECF No. [42] at 5, 9; ECF No. [46] at

2-3, 6-7, with ECF No. [52] at 3-5; (2) on claim 2, Petitioner argues that counsel was ineffective

for failing to object to the factual basis for Petitioner’s plea, compare ECF No. [41] at 8; ECF

No. [42] at 6, with ECF No. [52] at 6; (3) on claim 3, Petitioner argues that counsel was

ineffective for waiving Petitioner’s speedy trial rights, compare ECF No. [41] at 9; ECF No. [42]

at 7; ECF No. [46] at 3-4, with ECF No. [52] at 7; and (4) on claim 4, Petitioner argues that

counsel was ineffective for failing to present the testimony of an exculpatory witness, compare

ECF No. [41] at 11; ECF No. [42] at 8; ECF No. [46] at 4-6, with ECF No. [52] at 8. Such

arguments are Petitioner’s improper attempts to relitigate old matters. See Baker, 554 U.S. at 485




                                                2
                                                            Case No. 17-cv-61733-BLOOM/Reid


n.5; Stansell, 771 F.3d at 746; In re Kellogg, 197 F.3d at 1119; Arthur, 500 F.3d at 1343. Thus,

the Court concludes that the relief requested must be denied.

       Accordingly, it is ORDERED AND ADJUDGED that Petitioner’s Motion, ECF No.

[52], is DENIED.

       DONE AND ORDERED in Chambers at Miami, Florida, on January 15, 2020.




                                                       _________________________________
                                                       BETH BLOOM
                                                       UNITED STATES DISTRICT JUDGE

Copies to:

The Honorable Lisette Reid

Counsel of Record

Clifford Charles Fletcher
684215
Charlotte Correctional Institution
Inmate Mail/Parcels
33123 Oil Well Road
Punta Gorda, FL 33955




                                                3
